COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00489-CR


PATRICK LAMONT JOHNSON                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Patrick Lamont Johnson of the state jail felony

offense of burglary of a building and assessed his punishment at two years’

confinement. The trial court sentenced him accordingly.

      Johnson’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a
      1
      See Tex. R. App. P. 47.4.
professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave Johnson an

opportunity to file a pro se brief, which he did. The State declined the opportunity

to file a brief in response.

      Prior to filing his pro se brief in response to his appointed counsel’s Anders

brief, this court had already denied Johnson’s two previous motions requesting

substitution of counsel.       Now, despite this court’s having granted a time

extension to file his brief and Johnson’s having filed his pro se brief, he has filed

a third motion to this court requesting substitution of appellate counsel. As with

his previous two motions, Johnson cites no authority to show that he is entitled to

the assistance of a different appointed attorney.      See Malcom v. State, 628
S.W.2d 790, 791 (Tex. Crim. App. [Panel Op.] 1982) (discussing defendant’s

burden regarding entitlement to change of counsel).

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Johnson’s

brief. We agree with counsel that this appeal is wholly frivolous and without


                                         2
merit; we find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Furthermore,

we have reviewed Johnson’s third motion requesting substitution of counsel and

find nothing in the motion that causes us to retreat from our previous two orders

denying this request.

      Accordingly, we grant counsel’s motion to withdraw, deny Johnson’s third

motion for substitution of counsel, and affirm the trial court’s judgment.




                                                    BILL MEIER
                                                    JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 25, 2012




                                          3